Citation Nr: 1745116	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for bronchial asthma.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

M.D., Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2014 and September 2015, the Board remanded the issues of entitlement to an evaluation in excess of 60 percent for bronchial asthma and entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU), for further development. 

An April 2017 rating decision granted TDIU effective October 27, 2010. That matter is therefore no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bronchial asthma has not been manifested by FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for bronchial asthma are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic Code 6602 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. No further notice or evidentiary development is required.

Analysis 

Rating asthma requires pulmonary function test results, including FEV-1 and FEV-1/FVC. Bronchial asthma is assigned a 100 percent rating when there is FEV-1 of less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than 1 attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. See 38 C.F.R. § 4.97, Diagnostic Code 6602.

The medical evidence shows that the Veteran has required the daily use of inhaled medication, including Combivent, Asmanex, Budesonide and Albuterol for shortness of breath, wheezing, and for asthma attacks. 

The Veteran was afforded a VA examination in January 2011. The Veteran reported weekly episodes of shortness of breath with production of green sputum. The Veteran stated that cold and hot weather, as well as cats and dust trigger episodes of shortness of breath. 

The examiner noted that the Veteran's pulmonary function tests were done in November 2010 and that compared to a study in April 2009, there have been significant increases in FEV-1 and FVC. The Veteran was diagnosed with asthma but the examiner stated that recent pulmonary function studies show improvement in FEV-1 and FVC. 

The Veteran was afforded another VA examination in September 2014.  The examiner noted that the Veteran's respiratory condition requires the use of oral or parenteral corticosteroid medications. However, the examiner noted that the Veteran only requires intermittent courses of systemic (oral or parenteral) corticosteroids. The examiner indicated that the Veteran required 4 or more courses of systemic (oral or parenteral) corticosteroids in the past 12 months. 

The examiner reported that the Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months. The examiner stated that the Veteran's respiratory condition requires the daily use of inhaled medications. The examiner noted that he was unable to perform pulmonary function testing. 

The Veteran was afforded a VA examination in August 2015. The examiner noted that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications and that the Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months. The Veteran's FEV-1 was 48% predicated, pre-bronchodilator and the Veteran's FEV-1/FVC was 77%, pre-bronchodilator. The Veteran's FEC-1 was 60% predicted, post-bronchodilator and the Veteran's FEC-1/FVC was 55%, post-bronchodilator. 

In December 2015, the Veteran was afforded an addendum opinion from the August 2015 VA examiner. The examiner reported that there is no evidence of worsening of asthma in the Veteran's file. It was noted that a rigorous comparison is not possible because the Veteran smoked a cigarette prior to the August 2015 VA examination.  

VA treatment records dated February 2016 reflect hospitalization for chest pain and asthma attack relating to drug use and the weather. 

The Board recognizes that the Veteran stated that he constantly has issues with shortness of breath and that he has asthma attacks a few times a week. The Board has also considered the Veteran's statements that he is only able to walk about 100 yards or one flight of stairs before he is out of breath. However, the evidence does not show that he has met the criteria for a higher, 100 percent rating at any time during the period on appeal or that the manifestations of his disability more nearly meet the criteria for a 100 percent rating. 

Considering the specific criteria for a 100 percent rating:  The evidence weighs against a finding that the Veteran has had a FEV-1 or FEV-1/FVC test results of 40 percent or lower. The Veteran has not been found to have any episodes of respiratory failure. During the appeal period, the Veteran's respiratory condition has required the use of oral or parenteral corticosteroid medications. However, the examiner noted that the Veteran only required intermittent courses of systemic (oral or parenteral) corticosteroids and not daily. Thus, an evaluation of 100 percent is not warranted for any time during the appeal period. 

In finding the above, the Board has carefully considered the Veteran's lay statements.  Considering the rating criteria for this disability, however, the Board finds these criteria require medical knowledge and expertise; that is, the findings of PFT tests, the medications required to treat a disability, and whether there have been episodes of respiratory failure are not capable of lay observation.  And therefore, the medical evidence of record is the most probative evidence of file on the question of whether the criteria for a 100 percent are met.

Under the circumstances in the instant case, the Board must find that the preponderance of evidence is against the claim for increased rating for bronchial asthma; the benefit of the doubt doctrine is inapplicable and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).






ORDER

A rating in excess of 60 percent is not warranted for bronchial asthma.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


